Per Curiam.

The “60-day letter” or notice of intent to levy an assessment is not a final determination that Lang, Fisher & Stashower Advertising, Inc., is a vendor. Of course, the notice reflects the view held by the Tax Commissioner at that time that appellant was a vendor. However, the' notice is not a final determination by the commissioner. Until such time as the commissioner makes a. final determination, the initial determination expressed in the notice is subject to modification or review by him.
Since the notice is .not a final determination by the Tax Commissioner, the Board of Tax Appeals correctly found that it was without jurisdiction to consider the appeal. R. C. 5717.02'; Michelin Tire Corp. v. Kosydar (1974), 38 Ohio St. 2d 254, 313 N. E. 2d 394.
For the foregoing .reason, the' decision of the Board of Tax Appeals is affirmed. . .
Decision affirmed...
. O’Neinl, C. J., Herbert, Córrigán,'Stern, Celebrezze, W. Brown and P. Brown, JJ., concur.